Citation Nr: 0124855	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  98-07 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for emphysema.

2.  Entitlement to service connection for the residuals of a 
back injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. A. Blake, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
October 1963.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
the decision, the RO denied service connection for emphysema 
and a back condition.


REMAND

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000); 38 U.S.C.A. §§ 5100 et seq. (West Supp. 2001).  66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

The new legislation requires the VA to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim for a benefit under a law 
administered by the Secretary.  It specifically provides that 
VA is required to make reasonable efforts to obtain relevant 
governmental and private records that the claimant adequately 
identifies and, when required, authorizes release to VA.  Id. 

In this regard, the veteran reported in the August 1999 
personal hearing transcript that he was declared disabled by 
Social Security Administration (SSA) in 1989.  There is no 
indication that he received such benefits for disabilities 
not associated with his present claims.  No SSA decision or 
pertinent records considered in connection with the veteran's 
SSA claim, appears in the claims file.  Nor does it appear 
that such records have been adequately requested.  Although 
SSA records are not controlling for VA determinations, such 
are potentially probative of the nature and etiology of the 
veteran's disability and should be associated with the file 
prior to adjudication. See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 
(1991).

In a claim for disability compensation, the assistance 
provided by VA shall include a medical examination when such 
is necessary to make a decision on the claim. An examination 
is necessary if the evidence (both medical and lay, including 
statements from the veteran himself) contains competent 
evidence of a current disability or persistent or recurrent 
symptoms of disability; and the evidence indicates that the 
disability or symptoms may be associated with active service, 
but there is insufficient medical evidence for VA to make a 
decision on the claim. VCAA, Pub.L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  66 Fed. Reg. 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

In the present case, the veteran has presented evidence of a 
current back disability and has noted the he was in a jeep 
accident during service.  The veteran contends his present 
back injury may be related to the jeep accident.  However, 
the veteran, as one not medically trained, is not competent 
to determine the etiology of his present complaint.  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The record does not 
reflect that any medically competent professional has 
rendered an opinion on the matter of a nexus between the 
veteran's present back disability and his period of service.  
Thus, the Board believes that a complete VA medical 
examination should be performed, including a review of the 
entire claims file, to determine the nature and origin of any 
current back disability.  See Suttmann v. Brown, 5 Vet. App. 
127 (1993).

In short, a remand is required for compliance with the notice 
and duty to assist provisions contained in the VCAA.  See 
VCAA, 38 U.S.C.A. §§ 5100 et seq. (West Supp. 2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

Accordingly, this claim is returned to the RO for the 
following:

1.  The RO should contact SSA and obtain 
clarification as to whether or not the 
veteran is receiving SSA disability 
benefits and, if so, the RO should obtain 
from the SSA the records pertinent to the 
veteran's claim for SSA benefits as well 
as the medical records relied upon 
concerning that claim.  Attempts to 
obtain such records should be documented 
in the claims file.  If the RO is unable 
to obtain the appropriate records and/or 
information, it should follow the proper 
notification and duty procedures under 
the VCAA.

2.  After any additional information, 
particularly the requested SSA records, 
has been received, the RO should arrange 
for appropriate medical examiners to 
review the claims file and express 
opinions as to the following:

(a)  Whether it is at least as likely as 
not that any current back disorder is 
related to any incident of service or 
otherwise had its onset during active 
service.  The examiner is specifically 
requested to address the matter of the 
veteran's December 1980 back injury, if 
pertinent.  

(b)  Whether it is at least as likely as 
not that any emphysema is related to any 
incident of service or otherwise had its 
onset during active service.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

If the examiner(s) deems it advisable to 
examine the veteran before expressing any 
of the opinion(s) requested, such 
examination(s) along with any indicated 
special studies should be scheduled.

In any event, the claims file and a copy 
of this remand must be made available and 
reviewed by the examiner(s) prior to 
review or upon examination, and the 
opinion or examination report(s) must be 
annotated in this regard. 

3.  The veteran is put on notice that 
failure to report for any scheduled 
examination may lead to the denial of his 
claim.  38 C.F.R. § 3.655 (2000).

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001) and implementing 
regulations (Duty to Assist, 66 Fed. Reg. 
45620 et seq.  (August 29, 2001) (to be 
codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
is completed.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  The RO is advised that 
where the remand orders of the Board or 
the United States Court of Appeals for 
Veterans' Claims (Court) are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).  After 
any indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the veteran's 
claim. 

7.  A supplemental statement of the case 
should be furnished to the veteran and he 
should be given the opportunity to 
respond thereto.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations, not previously provided, 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



